NUMBER 13-19-00030-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


CITY OF LAREDO, WEBB COUNTY,
LAREDO COLLEGE, AND
U.S. TRAILERS RELOCATORS, LLC,                                          Appellants,

                                              v.

THE UNITED INDEPENDENT SCHOOL DISTRICT,                                    Appellee.


                    On appeal from the 49th District Court
                          of Webb County, Texas.


                       MEMORANDUM OPINION
            Before Justices Benavides, Longoria, and Tijerina
                Memorandum Opinion by Justice Tijerina

      Appellant and cross-appellees U.S. Trailers Relocators, LLC (Trailers) appeal the

trial court’s monetary judgment for ad valorem taxes in favor of appellee The United

Laredo Independent School District (UISD). By its sole issue, Trailers contends that the
evidence is legally and factually insufficient to support the trial court’s judgment. 1

Appellants, the City of Laredo, Laredo Community College, and Webb County

(collectively “appellants”), contend that the trial court abused its discretion by denying

their requested relief because the trial court’s proceedings were in rem and their rights

and interests are so intertwined with those of UISD that appellants may benefit from a

judgment from the Fourth Court of Appeals. We affirm.

                                       I.      BACKGROUND

       This case was originally decided in the trial court in favor of Trailers. UISD

appealed the trial court’s judgment to the Fourth Court of Appeals. The Fourth Court of

Appeals reversed the trial court’s judgment in a memorandum opinion in favor of UISD.

See United Indep. Sch. Dist. v. U.S. Trailers Relocators, LLC, No. 04-17-0028, 2018 WL
2943821, at *1 (Tex. App.—San Antonio June 13, 2018, no pet.) (mem. op.). The facts

as set out by the appellate court in its memorandum opinion have not changed. See id.

A.     First Trial

       On February 6, 2016, UISD filed an original petition to collect delinquent taxes from

Trailers, alleging it owed ad valorem taxes on its commercial trucks. Id. UISD sought

judgment against Trailers for all taxes, penalties, and interest owed and foreclosure of its

tax lien for the years 2012 and 2013 on Trailers’s property. Id. On July 6, 2018, UISD

sought to foreclose the tax lien securing payment of the tax delinquency, and the trial

court held a bench hearing. Id.


       1  This case is before this Court on transfer from the Fourth Court of Appeals in San Antonio
pursuant to a docket equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN.
§ 73.001.

                                                  2
       During a bench trial, UISD presented certified copies of Trailers’s tax statement

showing the amount of taxes, penalties, and interest Trailers owed for years 2012 and

2013. Trailers submitted evidence that it no longer owned thirteen of the taxed

commercial trucks, which Webb County alleged Trailers owned in 2012 and 2013. Id.

Trailers acknowledged that it did not file a rendition statement of its personal property with

Webb County in 2012 or 2013. Id. In 2014, Trailers filed notices of protest for the 2012

and 2013 appraisals, but the appraisal review board dismissed Trailers’s protests for lack

of jurisdiction. Id. Trailers did not seek judicial review of Webb County’s denial of the

protests. Id.

       The trial court determined that Trailers did not own thirteen of the listed commercial

trucks for the years 2012 and 2013 and signed a judgment in favor of Trailers. Id. UISD

filed a motion for new trial, which the trial court granted, stating “[t]he Court only intended

to rule that no tax was owed on the equipment not owned by [Trailers] that had been

erroneously included” and the judgment “appears to reflect erroneously that [UISD]

recover no taxes at all.” Id.

B.     Second Trial

       On April 13, 2017, the trial court conducted a second bench trial on the merits. Id.

at *2. UISD presented evidence that Trailers owed UISD $13,450.22 in taxes and late

penalties for 2012 and $18,197.56 in taxes and late penalties for 2013 based on the

appraised value of Trailers’s property as provided to UISD by Webb County. Id. Trailers

argued the amount of taxes it owed was less than the amount alleged by UISD because

Webb County should have apportioned the value of the equipment that Trailers owned in


                                              3
2012 and 2013, and Trailers did not own thirteen of the listed commercial trucks. In this

regard, “the trial court explained it was still the court’s ruling that [Trailers] did not own the

trucks previously mentioned and [Trailers] should not owe any taxes on those trucks.” Id.

Furthermore, the trial court stated that this trial was solely to determine the appraised

value of the commercial trucks Trailers did own on January 1 of 2012 and 2013, and not

revisit the issues resolved in the first trial. Id. On April 20, 2017, the trial court found that

Trailers paid all the taxes it owed on the trucks it owned in 2012 and 2013 and signed an

order decreeing that Trailers “owes no taxes claimed in this matter.” Id. at *2.

C.      Previous Appeal

       UISD appealed contending that: (1) non-ownership of property of the subject tax

year is not a defense to in-rem liability in a delinquent tax suit; and (2) “the trial court erred

by admitting valuation evidence in a delinquent tax suit that was not an appeal from a

decision of the county’s appraisal review board.” Id. On appeal, the appellate court

determined that:

       At both trials, UISD presented certified copies of [Trailers’s] tax statement
       showing the amount of taxes, penalties, and interest owed by [Trailers] for
       years 2012 and 2013, which constituted “prima facie evidence . . . that the
       amount of tax alleged to be delinquent against the property and the amount
       of penalties and interest due on that tax as listed are the correct amounts.”
       See id. § 33.47(a). After UISD made its prima facie case by introducing the
       tax records required by Section 33.47(a), the burden shifted to [Trailers] to
       show, by introducing competent evidence, that it paid the full amount of
       taxes, penalties, and interest or that there is some other defense that
       applies to the case. See Reinmiller v. Cty. [sic] of Dallas, 212 S.W.3d 835,
       837 (Tex. App.—Eastland 2006, pet. denied).
Id. at *3. Furthermore, the appellate court held that “non-ownership is not a defense in a

tax delinquency suit where the taxing entity seeks foreclosure of a tax lien on property,”


                                                4
and it sustained UISD’s first issue. Id. at *5; see TEX. TAX CODE ANN. § 42.09 (providing

that non-ownership is an affirmative defense if the suit is to enforce personal liability for

the tax).

       Regarding UISD’s second issue, the court determined:

       A taxpayer may not seek reallocation of the value of its property outside the
       statutory protest scheme provided in Chapter 41. See Kellair Aviation Co.,
99 S.W.3d at 709 (the proper method to seek reallocation is by filing a
       protest under Section 41.41). [Trailers] filed protests with the appraisal
       review board regarding the appraisal district’s valuations for 2012 and 2013
       but did not appeal the board’s order to the district court. Thus, [Trailers] lost
       the ability to seek review of the board’s order and could not litigate the
       appraised value of its property in a suit to enforce collection of delinquent
       taxes. See TEX. TAX CODE §§ 42.09(a), 42.21(a); City of Bellaire v. Sewell,
       426 S.W.3d 116, 121–22 (Tex. App.—Houston [1st Dist.] 2012, no pet.)
       (“arguing that [one’s] property was overvalued . . . is not a proper defense
       in a suit to recover delinquent taxes”). Because [Trailers] could not argue
       the value of its property should be reallocated as a defense in this
       delinquency suit, we conclude the trial court abused its discretion by
       admitting [Trailers’s] evidence regarding the apportioned value of the
       property.

United, 2018 WL 2943821, at *5. The appellate court “reverse[d] the trial court’s order

and remand[ed] the cause to the trial court for calculation of the total amount of taxes,

penalties, and interest to which UISD is entitled.” Id. at *6.

D.     Remand

       On remand, the trial court held a hearing for calculation of the total amount of taxes,

penalties and interest owed to UISD for tax years 2012 and 2013. UISD submitted a

certified copy of its tax statement from Webb County, claiming that Trailers owed

$31,817.78 in taxes, $535 in court costs, and $200 in abstract fees. Trailers sought to

offset that amount, claiming that on March 27, 2017, it made two payments: $1,414.67

for the taxing year 2012 and $1,896.77 for the taxing year 2013. Trailers also asserted

                                              5
that the appellate court did not reject the trial court’s findings of facts and conclusions of

law; therefore, they were still valid on remand. Included in those findings were: (1) the

trial court found Trailers did not own several trailers in 2012 and 2013; and (2) “notice of

taxes for 2012 and 2013 was not received by [Trailers] until 2014.” Trailers also argued

the amount of taxes it owed was an improper valuation because the commercial trucks

were “not located within the boundaries of the taxing unit within the jurisdiction.” See TEX.

TAX CODE ANN. § 42.09(b)(2).

       Appellants attended the hearing. They argued that although the court of appeals’

judgment is limited to UISD, the issues on appeal are so interwoven such that they, too,

may recover delinquent taxes from Trailers even though they did not appeal the trial

court’s judgment in favor of Trailers.

       On December 4, 2018, the trial court entered a judgment in favor of UISD for

collection of delinquent taxes in the amount of $32,552.78 and denied appellants’ request.

Trailers and appellants appealed the ruling.

                               II.       JUDGMENT ON REMAND

       Trailers argues that the trial court erred by “entering a judgment with evidence that

was legally and factually insufficient to support said judgment.”

       Previously, the appellate court found that UISD presented prima facie evidence of

the amount of delinquent tax against the property and the amount of penalties and interest

due on that tax when it introduced certified copies of Trailers’s tax statement showing the

amount of taxes owed by Trailers for years 2012 and 2013. United, 2018 WL 2943821,

at *5. Trailers argues this evidence is legally or factually insufficient because (1) the trial


                                               6
court found that Trailers did not receive notice for the 2012 or 2013 tax year; (2) the trial

court failed to offset payments Trailers made in 2017 for taxes it owed in 2012 and 2013;

and (3) the trial court ordered Trailers to pay taxes for several trailers that the trial court

found Trailers did not own. All of these arguments require reallocation of the value of

Trailers’s property. However, the appellate court specifically concluded that Trailers is

prohibited from seeking reallocation of the value of its property because it did not avail

itself of the protest scheme provided in the tax code.2 Id. at *5.

        Under the law of the case doctrine, appellate courts are bound by their prior

decisions if there is a subsequent appeal in the case. Briscoe v. Goodmark Corp., 102
S.W.3d 714, 716 (Tex. 2003); see also Loram Maint. of Way, Inc. v. Ianni, 210 S.W.3d
593, 596 (Tex. 2006) (“[T]he ‘law of the case’ doctrine is that principle under which

questions of law decided on appeal to a court of last resort will govern the case throughout

its subsequent stages.”). Because the appellate court already concluded that Trailers

“could not argue the value of its property should be reallocated” in this delinquency suit,

we overrule Trailers’s sole issue. United, 2018 WL 2943821, at *5.

                                      III.    UISD’S JUDGMENT

        By their sole issue, appellants assert the trial court abused its discretion in denying

their requested relief because the proceedings were in rem (foreclosure of the tax lien on

the property without personal liability) and their rights and interests are so intertwined with

those of UISD they may benefit from UISD’s judgment. Trailers asserts that the appellate


         2 Moreover, the Fourth Court of Appeals stated it could not consider the trial court’s findings of

facts or conclusions of law because they were not properly included in the appellate record. See United
Indep. Sch. Dist. v. U.S. Trailers Relocators, LLC, No. 04-17-0028, 2018 WL 2943821, at *2, n.2 (Tex.
App.—San Antonio June 13, 2018, no pet.) (mem. op.).
                                                    7
courts’ mandate applied to UISD only, and the trial court has a mandatory duty to carry

out the mandate. We agree with Trailers.

        On April 13, 2017, appellants’ claims against Trailers were resolved by a trial court

judgment that Trailers owed no taxes, which appellants did not appeal. UISD appealed,

and the appellate court reversed and remanded for calculation of the total amount of

taxes, penalties, and interest to which UISD is entitled. On remand, appellants asserted

for the first time that their rights were so interwoven with UISD they were entitled to relief

in accordance with the appellate court mandate, which the trial court denied.3

        On appeal, appellants rely on Plas-Tex, Inc. v. U.S. Steel Corp, 772 S.W.2d 442

(Tex. 1989) and Turner, Collie & Braden, Inc. v. Brookhollow, Inc. 642 S.W.2d 160 (Tex.

1982) to argue their rights are so interwoven with the appealing party they cannot be

excluded from the Fourth Court of Appeals’ opinion. However, neither case supports

appellants’ position. In Plas-Tex, the Court held that because plaintiff “did not appeal the

trial court’s judgment that it take nothing [from Plas-Tex,] the judgment is final as to that

issue and remand is therefore improper.” 772 S.W.2d at 446. Like the plaintiffs in Plas-

Tex, appellants failed to appeal the trial court’s judgment. Consequently, “the judgment

is final as to that issue.” Id.

        In Brookhollow, the Texas Supreme Court held that “when one party appeals from

a judgment, a reversal as to him will not justify a reversal as to other nonappealing parties

. . . [unless] the respective rights of the appealing and nonappealing parties are so

interwoven or dependent on each other as to require a reversal of the entire judgment.”


        3 The trial court asked cross-appellants why they did not join the appeal, and they responded,
“UISD filed the appeal. We basically sat back and waited for UISD to get their—to get their judgment back.”
                                                    8
642 S.W.2d at 166. “In such a case, the court must reverse the entire judgment in order

to provide the appellant with full and effective relief.” Id. Here, however, the court need

not reverse the entire judgment “in order to provide [UISD] with full and effective relief,”

for UISD can obtain relief independent of appellants’ claims. Id. There are four claims

involved in this case: (1) UISD’s claim against Trailers; (2) Laredo Community College’s

claims against Trailers; (3) Webb County’s claim against Trailers; and (4) the City of

Laredo’s claim against Trailers. See Plas-Tex, 772 S.W.2d at 446. None of appellants’

claims are dependent on UISD’s claims or so interwoven as to have required reversal of

the entire judgment. Moreover, the appellant in Brookhollow specifically requested that

the case be reversed and remanded in its entirety on the basis “that the various claims

for damages are so intertwined that one cannot be severed from the others and retried

alone.” 642 S.W.2d at 166. There was no such a request here.

       The appellate court’s mandate in this case recites that the trial court’s order “is

REVERSED and the cause is REMANDED to the trial court for calculation of the total

amount of taxes, penalties, and interest to which UISD is entitled.” (Emphasis added.)

Upon receiving an appellate court’s mandate, the lower court has a mandatory, ministerial

duty to enforce the appellate courts’ judgment. See TEX. R. APP. P. 51.1; In re Marriage

of Grossnickle, 115 S.W.3d 238, 243 (Tex. App.—Texarkana 2003, no pet.). “The lower

court has no discretion to review or interpret the mandate but, instead, must carry out the

mandate.” In re Richardson, 327 S.W.3d 848, 850 (Tex. App.—Fort Worth 2010, orig.

proceeding); Grossnickle, 115 S.W.3d at 243; see also In re Columbia Med. Ctr. of Las

Colinas, 306 S.W.3d 246, 248 (Tex. 2010) (orig. proceeding). Here, the trial court carried


                                             9
out the mandate as ordered by the Fourth Court of Appeals. Therefore, we conclude that

the trial court did not err in denying appellants’ requested relief. See In re Richardson,
327 S.W.3d at 850. We overrule appellants’ sole issue.

                                   IV.    CONCLUSION

      We affirm the judgment of the trial court.


                                                                     JAIME TIJERINA
                                                                     Justice


Delivered and filed the
10th day of December, 2020.




                                           10